DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200302584 A1 (Zhang), in view of CN 106204422 B (Liu) and in further view of CN 106530214 A (Wang) and Cao, M., Jia, W., Lv, Z., Zheng, L. and Liu, X., 2019. Superpixel-Based Feature Tracking for Structure from Motion. Applied Sciences, 9(15), p.2961 (Cao).
Regarding Claims 1, 18 and 20, Zhang teaches:
A method of matching images, comprising: dividing each input image of a plurality of input images into a plurality of image tiles; generating a feature point map by extracting feature points from each image tile in the plurality of image tiles, wherein the feature point map includes a plurality of feature point tiles corresponding to the plurality of image tiles; generating a descriptor map by generating descriptors of feature points from the feature point map, wherein the descriptor map includes a plurality of descriptor tiles corresponding to the plurality of feature point tiles; and generating mapping information containing matching relationships between the feature points in different input images of the plurality of input images based on a plurality of descriptor maps corresponding to the plurality of input images (Zhang: Figs. 1-2, 6 and 11, a system and methods to align two images for stitching and etc.; overlap region is identified on a pair of image (e.g. reference and target images), the overlap region is partitioned into a plurality tiles, at least one feature is detected for each tile (i.e. feature map), generate a set of feature descriptors indicative of the identified feature points (i.e. feature descriptor map in Fig. 6) and match based on feature points and feature descriptors).
Zhang does not illustrate explicitly on tile dividing method. However, Liu teaches (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly; Figs. 5-6, each block has its associative feature (e.g. color, texture and shape) and feature descriptor (e.g. characteristics of color, texture and shape), and images are matched based on maximum similarity of these feature descriptors).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with tile dividing method as further taught by Liu. The advantage of doing so is to enable faster image matching for a large image to improve processing efficiency (Liu: Abstract).
Zhang does not teach explicitly on method of determining number of feature points. However, Wang teaches (Wang: Figs. 2-4, remove excess feature points based on preset number n and ratio threshold).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with method of determining number of feature points as further taught by Wang. The advantage of doing so is to provide a balanced feature point selection based on quality characteristics of image to improve quality of image processing for non-uniform images (Liu: Background).
Zhang does not teach explicitly on algorithms of generating feature descriptors and feature matching. However, Cao teaches (Cao: section 4.3, using SIFT or SURF for feature descriptor and Hamming distance or Euclidean distance as matching).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with algorithms of generating feature descriptors and feature matching as further taught by Cao. The advantage of doing so is to provide image tracking method to reduce accuracy impact of motion and/or disconnected structures (Cao: Background).
Regarding Claims 2 and 19, Zhang as modified teaches all elements of Claims 1 and 18 respectively. Zhang as modified further teaches:
The method of claim 1, wherein generating the feature point map includes: limiting the number of feature points extracted from each image tile to a maximum tile feature point number (Wang: Figs. 2-4, remove excess feature points based on preset number n and ratio threshold).
Regarding Claim 3, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein generating the feature point map includes: determining a maximum image feature point number indicating a maximum number of feature points to be extracted from each input image; determining a maximum tile feature point number by dividing the maximum image feature point number by a number of image tiles; and limiting a number of feature points included in each image tile to the maximum tile feature point number (Wang: Figs. 2-4, remove excess feature points based on preset number n and ratio threshold).
Regarding Claim 4, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein dividing each input image includes: dividing each input image uniformly such that each image tile in the plurality of image tiles has the same pixel width and height dimensions (Liu: Fig. 2a-b).
Regarding Claim 5, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein generating the feature point map includes: generating each feature point tile of the plurality of feature point tiles such that each feature point tile in the plurality of feature point tiles includes the same number of data bits corresponding to a feature point tile size, and wherein generating the descriptor map includes: generating each descriptor tile of the plurality of descriptor tiles such that each descriptor tile in the plurality of descriptor tiles includes the same number of data bits corresponding to a descriptor tile size (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly. It is noted that data bits of tiles correspond to size of tiles, and data bits used for feature descriptor correspond to natures of feature descriptors, e.g. for a color feature, descriptor data bits could be 1 for black and white or 8 for 256 colors, therefore it is design and resource dependent).
Regarding Claim 6, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein similarity between descriptors is determined independently of a Euclidean distance between feature points, based on positions of descriptor tiles on a two-dimensional plane (Liu: Figs. 5-6, each block has its associative feature (e.g. color, texture and shape) and feature descriptor (e.g. characteristics of color, texture and shape), and images are matched based on maximum similarity of these feature descriptors).
Regarding Claim 7, Zhang as modified teaches all elements of Claims 1/6. Zhang as modified further teaches:
The method of claim 6, wherein a position of each descriptor on the two-dimensional plane corresponds to a tile row index and a tile column index of each descriptor tile (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, i.e. tiles are indexed through row and column index).
Regarding Claim 8, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein the plurality of descriptor maps corresponding to the plurality of input images are stored in a memory device, and similarity between descriptors are determined, based on addresses of the memory device in which descriptor tiles of the plurality of descriptor maps are stored (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, where feature description of tiles can be addressed based on row and column index or staring index with row or column offset).
Regarding Claim 12, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, further comprising: sequentially storing the plurality of feature point tiles corresponding to each input image in a memory device from a feature point start address corresponding to each input image by a feature point tile address offset; and sequentially storing the plurality of descriptor tiles corresponding to each input image in the memory device from a descriptor start address corresponding to each input image by a descriptor tile address offset (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, where a tile address can be computed through starting address with an offset in row or column and size of respective data bits).
Regarding Claim 13, Zhang as modified teaches all elements of Claims 1/12. Zhang as modified further teaches:
The method of claim 12, wherein the feature point tile address offset is determined based on a feature point tile size corresponding to a number of data bits included in each feature point tile, and the descriptor tile address offset is determined based on a descriptor tile size corresponding to a number of data bits included in each descriptor tile (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, where a tile address can be computed through starting address with an offset in row or column and size of respective data bits).
Regarding Claim 14, Zhang as modified teaches all elements of Claims 1/12. Zhang as modified further teaches:
The method of claim 12, wherein generating the mapping information includes: reading out descriptors for determining similarities from the memory device based on a plurality of descriptor start addresses respectively corresponding to the plurality of input images and the descriptor tile address offset (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, where a tile address can be computed through starting address with an offset in row or column and size of respective data bits).
Regarding Claim 17, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein the descriptors are generated based on at least one of ORB (Oriented FAST (Features from Accelerated Segment Test) and Rotated BRIEF (Binary Robust Independent Elementary Features)), SIFT (Scale-Invariant Feature Transform), SURF (Speeded Up Robust Features) and MSD (Maximal Self-Dissimilarities) (Cao: section 4.3).
Claims 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200302584 A1 (Zhang), in view of CN 106204422 B (Liu) and in further view of CN 106530214 A (Wang),  Cao, M., Jia, W., Lv, Z., Zheng, L. and Liu, X., 2019. Superpixel-Based Feature Tracking for Structure from Motion. Applied Sciences, 9(15), p.2961 (Cao) and US 20080247651 A1 (Takaki).
Regarding Claim 9, Zhang as modified teaches all elements of Claim 1. Zhang as modified does not teach explicitly on using center tile and tile adjacent to the center tile to perform matching. However, Takaki teaches:
The method of claim 1, wherein generating the mapping information includes: determining a reference descriptor tile from among a plurality of descriptor tiles included in a reference descriptor map corresponding to a reference image of the plurality of input images: determining a center target descriptor tile from among a plurality of descriptor tiles included in a target descriptor map corresponding to a target image of the plurality of input images, such that the center target descriptor tile is located at the same position as the reference descriptor tile on a two-dimensional plane: determining neighboring target descriptor tiles from among the plurality of descriptor tiles included in the target descriptor map. such that the neighboring target descriptor tiles are adjacent to the center target descriptor tile on the two-dimensional plane: determining similarities between a reference descriptor included in the reference descriptor tile and target descriptors included in the center target descriptor tile and the neighboring target descriptor tiles: and determining a feature point matched to a reference feature point corresponding to the reference descriptor from among target feature points corresponding to the target descriptors based on the similarities (Takaki: Figs. 5-6a-c and [0074]-[0080], a feature calculation method that locates the key point of each division (tile) of image, the key point is at the center of the division and the gradients of magnitude and orientation of luminance are calculated in reference to the key point/center point).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang as modified with usng center of tile and adjacent tiles for matching as further taught by Takaki. The advantage of doing so is to provide, with due consideration to the drawbacks of the conventional object recognition apparatus, an object recognition apparatus which reliably recognizes a picture of an object matching with a typical image in an input image as the object even when key points of the object are insufficiently extracted from the input image (Takaki: [0005] - [0015]).
Regarding Claim 10, Zhang as modified teaches all elements of Claims 1/9. Zhang as modified further teaches:
The method of claim 9, wherein a position of each descriptor on the two-dimensional plane corresponds to a tile row index and a tile column index of each descriptor tile, and wherein the center target descriptor and the neighboring descriptor tiles of the target image corresponding to the reference descriptor tile of the input image are determined based on the tile row index and the tile column index (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly).
Regarding Claim 11, Zhang as modified teaches all elements of Claims 1/9. Zhang as modified further teaches:
The method of claim 9, wherein a similarity between descriptors corresponds to a Hamming distance between the descriptors (Cao: section 4.3).
Regarding Claim 15, Zhang as modified teaches all elements of Claims 1/12. Zhang as modified further teaches:
The method of claim 12, wherein generating the mapping information includes: determining a reference address of a reference descriptor tile included in a reference descriptor map of the plurality of descriptor maps based on a reference descriptor start address corresponding to the reference descriptor map and the descriptor tile address offset; determining target addresses of a center target descriptor tile and neighboring target descriptor tiles included in a target descriptor map of the plurality of descriptor maps based on a target descriptor start address corresponding to the reference descriptor map and the descriptor tile address offset, such that the center target descriptor tile is located at the same position as the reference descriptor tile on a two-dimensional plane and the neighboring target descriptor tiles are adjacent to the center target descriptor tile on the two-dimensional plane; and reading out the reference descriptor tile, the center target descriptor tile and the neighboring target descriptor tiles from the memory device based on the reference address and the target addresses (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, where a tile, including center tile), address can be computed through starting address with an offset in row or column and size of respective data bits; Takaki: Figs. 5-6a-c and [0074]-[0080], a feature calculation method that locates the key point of each division (tile) of image, the key point is at the center of the division and the gradients of magnitude and orientation of luminance are calculated in reference to the key point/center point).
Regarding Claim 16, Zhang as modified teaches all elements of Claims 1/12-15. Zhang as modified further teaches:
The method of claim 15, wherein generating the mapping information further includes: determining similarities between a reference descriptor included in the reference descriptor tile and target descriptors included in the center target descriptor tile and the neighboring target descriptor tiles; and determining a feature point matched to a reference feature point corresponding to the reference descriptor from among target feature points corresponding to the target descriptors based on the similarities (Liu: Figs. 2-4, a method of partitioning image into multiple MxN sub-blocks and store accordingly, where a tile, including center tile), address can be computed through starting address with an offset in row or column and size of respective data bits; Takaki: Figs. 5-6a-c and [0074]-[0080], a feature calculation method that locates the key point of each division (tile) of image, the key point is at the center of the division and the gradients of magnitude and orientation of luminance are calculated in reference to the key point/center point).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649